Citation Nr: 0726294	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
closed head injury.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to July 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision.  In August 2004, 
the veteran testified before the Board.  In December 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's December 2006 remand and several 
other factors, the Board must remand this case for 
readjudication.

The Court's remand granted a joint motion for remand that the 
parties filed.  That joint motion for remand noted that there 
had not been sufficient notice under 38 U.S.C.A. § 5103 in 
this case.  VA must notify a claimant of the evidence and 
information necessary to reopen the claim, and VA must notify 
the claimant of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
being sought.  In the context of a claim to reopen, VA must 
examine the bases for the denial in the prior decision and 
must respond with a notice letter to a claimant that 
describes what evidence would be necessary to substantiate 
the element(s) needed to establish service connection that 
had been found to be insufficient in the prior denial.  Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006).  On remand, the RO 
should provide the veteran with a letter that notifies the 
veteran of (1) the evidence and information needed to reopen 
the claim for service connection for residuals of a closed 
head injury, (2) the evidence and information needed to 
establish entitlement to the underlying claim for service 
connection for residuals of a closed head injury, (3) the 
bases for the prior denial, and (4) evidence needed to 
substantiate the element needed to establish service 
connection that had been found to be insufficient in the 
prior denial of the claim for service connection for 
residuals of a closed head injury.

In addition, the veteran's attorney has submitted a May 2007 
letter by a treating non-VA neurologist.  The veteran has not 
waived initial RO consideration of this evidence, so remand 
is necessary to permit the RO to review the evidence and to 
readjudicate the claim.  See 38 C.F.R. § 19.9 (2006).

Finally, the veteran had testified before an Acting Veterans 
Law Judge of the Board in August 2004.  However, that Acting 
Veterans Law Judge has since left the Board.  On remand, the 
RO should request the veteran to clarify whether he wishes to 
have another hearing before another Veterans Law Judge with 
the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a letter that 
notifies him of (1) the evidence and 
information needed to reopen the claim 
for service connection for residuals of 
a closed head injury, (2) the evidence 
and information needed to establish 
entitlement to the underlying claim for 
service connection for residuals of a 
closed head injury, (3) the bases for 
the prior denial, and (4) evidence 
needed to substantiate the element 
needed to establish service connection 
that had been found to be insufficient 
in the prior denial of the claim for 
service connection for residuals of a 
closed head injury.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Request that the veteran clarify 
whether he wishes to have another 
hearing before another Veterans Law 
Judge with the Board and what type of 
hearing he would desire (i.e., Travel 
Board hearing, videoconference hearing, 
or hearing in Washington, D.C.).  Please 
schedule him for the appropriate 
hearing, if he expresses a desire for 
such a hearing (except if he requests a 
hearing in Washington, D.C., which would 
be scheduled directly by the Board). 

3.  Then, readjudicate the application 
to reopen the claim for service 
connection for residuals of a closed 
head injury.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



